Name: 2003/315/EC: Council Decision of 6 February 2003 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Malta adding a Protocol on mutual administrative assistance in customs matters to the Agreement establishing an association between the European Economic Community and Malta
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  international affairs;  cooperation policy;  European construction
 Date Published: 2003-05-09

 Avis juridique important|32003D03152003/315/EC: Council Decision of 6 February 2003 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Malta adding a Protocol on mutual administrative assistance in customs matters to the Agreement establishing an association between the European Economic Community and Malta Official Journal L 115 , 09/05/2003 P. 0068 - 0074Council Decisionof 6 February 2003concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Malta adding a Protocol on mutual administrative assistance in customs matters to the Agreement establishing an association between the European Economic Community and Malta(2003/315/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission(1),Whereas:(1) To allow mutual administrative assistance in customs matters between the two Parties as provided for in the Agreement establishing an association between the European Economic Community and Malta(2), which entered into force on 1 April 1971, a Protocol should be added to that Agreement.(2) To that end, the Commission has negotiated on behalf of the Community a bilateral Agreement in the form of an Exchange of Letters.(3) The Agreement in the form of an Exchange of Letters should be approved on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and Malta adding a Protocol on mutual administrative assistance in customs matters to the Agreement establishing an association between the European Economic Community and Malta is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community.Done at Brussels, 6 February 2003.For the CouncilThe PresidentP. Efthymiou(1) OJ C 45 E, 25.2.2003, p. 90.(2) OJ L 61, 14.3.1971, p. 1.